Summary
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 4/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,665,457 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Specification
The new title submitted on 4/13/2022 is acknowledged and accepted.
Response to Amendment/Claim Status
Claims 1-20 are currently pending. No claims have been amended. No new claims have been added; and no claims have been canceled.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A.	Re claim 1, the prior art cannot be used to anticipate, nor to render obvious the limitations of: removing non-treated portions of the patterned silicon-containing layer, wherein the removing of the non-treated portions of the patterned silicon-containing layer exposes a portion of the conductive layer, in combination with the additionally claimed features.
In Re claims 2-7, they are allowable because of their dependence on claim 1.

B.	Re claim 8, the prior art cannot be used to anticipate, nor to render obvious the limitations of: patterning the first material layer by using the patterned photoresist layer as a mask while a topmost surface of a portion of the patterned photoresist layer is exposed; (and) changing the material composition of a first portion of the patterned first material layer to have a second material composition while a second portion of the patterned first material layer is covered by the patterned photoresist layer, in combination with the additionally claimed features.
In Re claims 9-15, they are allowable because of their dependence on claim 8.

C.	Re claim 16, the prior art cannot be used to anticipate, nor to render obvious the limitations of: patterning the second material layer by using the first feature as a mask; patterning the first feature to form a patterned first feature; (and) changing a first portion of the patterned second material layer that is exposed by the patterned first feature from a first material composition to a second material composition while a second portion of the patterned second material layer is covered by the patterned first feature, in combination with the additionally claimed features.
In Re claims 17-20, they are allowable because of their dependence on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/LEX H MALSAWMA/           Primary Examiner, Art Unit 2892